309 U.S. 637
60 S. Ct. 807
84 L. Ed. 993
Guy T. HELVERING, Commissioner of Internal  Revenue, petitioner,v.Edson T. WOOD, Jr., and Gaylord A. Wood, Trustees, etc.
No. 767.
Supreme Court of the United States
April 8, 1940

Mr. Robert H. Jackson, Atty. Gen., for petitioner.
On petition for writ of certiorari to the United States Circuit Court of Appeals for the Seventh Circuit.
PER CURIAM.


1
The petition for writ of certiorari is granted. The judgment is reversed and the cause is remanded to the Circuit Court of Appeals for further proceedings. Helvering v. Brum, 309 U.S. 461, 60 S. Ct. 631, 84 L.Ed. ——, decided March 25, 1940.


2
Granted.